Per Curiam.
On January 18, 1978, the plaintiffs instituted an action directed against the defendant in his capacity as a judge of the Court of Common Pleas seeking (1) a temporary and permanent injunction; and (2) a judgment declaring certain things he did as a judge of that court unlawful and unconstitutional. On July 1, 1978, because it was merged with the Superior Court, the Court of Common Pleas ceased to exist.
*150The issue on this appeal is whether the action should have been dismissed as moot. The defendant makes no claim that this ease involves a situation “capable of repetition, yet evading review.” Because the Court of Common Pleas no longer exists, the issue originally presented by this action cannot be repeated.
We therefore conclude that by any accepted standard, this action is moot. The trial court acted properly in dismissing the action and its judgment must be affirmed. See Connecticut Foundry Co. v. International Ladies Garment Workers Union, 177 Conn. 17, 411 A.2d 1 (1979).
There is no error.